On Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 03/10/2020. Claims 1-16 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7 and 10 objected to because of the following informalities: claims do not end with a period.  Appropriate correction is required.
Claim 16 objected to because of the following informalities: claim reads “non-safe data are produced from at least on of the safe sensor and a non-safe sensor” in lines 2-3. Claim should read ““non-safe data are produced from at least one of the safe sensor and a non-safe sensor” instead.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a safe evaluation unit is configured to test the non-safe evaluation unit” in claim 1, “the non-safe evaluation unit configured for the production of control signals” in claim 3, “the non-safe evaluation unit is configured for the production of control signals” in claim 4, “wherein the non-safe evaluation unit is configured to determine the distance of an object from the machine” in claim 10, “the safe evaluation unit is configured to check the evaluation result of the non-safe evaluation unit” in claim 12, “the non-safe evaluation unit is configured to navigate a vehicle” of claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 reads “at least one of at least one safe sensor for producing safe data” in lines 2 and 3. As it is written, there is not significant written description for a safe sensor or safe data in the claim language, or the specification, and the terms “safe sensor” and “safe data” do not have an established meaning in the art. This means the claim lacks written description, as it is unclear what is meant by “safe sensor” or “safe data”. Similarly, claim 1 includes the language “a non-safe sensor for producing non-safe data” in lines 3-4. As it is written, there is not significant written description for a non-safe sensor or non-safe data in the claim language, or the specification, and the terms “non-safe sensor” and “non-safe data” do not have an established meaning in the art. This means the claim lacks written description, as it is unclear what is meant by “non-safe sensor” or “non-safe data”. Similarly, the claim recites the term “a safe evaluation unit” in lines 5-6. As it is written, there is not significant written description for a safe evaluation unit in the claim language, or the specification, and the terms “safe evaluation unit” does not have an established meaning in the art. This means the claim lacks written description, as it is unclear what is meant by “a safe evaluation unit”. Similarly, the claim recites the term “the non-safe evaluation unit” in line 6. As it is written, there is not significant written description for a non-safe evaluation unit in the claim language, or the specification, and the terms “non-safe evaluation unit” does not have an established meaning in the art. This means the claim lacks written description, as it is unclear what is meant by “the non-safe evaluation unit”. Likewise, claims 2-15, which depend from claim 1, are also indefinite by virtue of their dependency. 
Claim 16 reads “safe data are produced from at least one safe sensor” in lines 1-2. As it is written, there is not significant written description for a safe sensor or safe data in the claim language, or the specification, and the terms “safe sensor” and “safe data” do not have an established meaning in the art. This means the claim lacks written description, as it is unclear what is meant by “safe sensor” or “safe data”. Similarly, the claim reads “non-safe data are produced from at least on of the safe sensor and a non-safe sensor” in lines 2-3. As it is written, there is not significant written description for a non-safe sensor or non-safe data in the claim language, or the specification, and the terms “non-safe sensor” and “non-safe data” do not have an established meaning in the art. This means the claim lacks written description, as it is unclear what is meant by “non-safe sensor” or “non-safe data.” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “safe data” in claim 1 is a relative term which renders the claim indefinite. The term “safe data” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “at least one safe sensor for producing safe data” is therefore rendered indefinite by the use of the term “safe data”. Similarly, the term “non-safe data” in claim 1 is a relative term which renders the claim indefinite. The term “non-safe data” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “the safe sensor also ” is therefore rendered indefinite by the use of the term “non-safe data”. Likewise, claims 2-15, which depend from claim 1, are also indefinite by virtue of their dependency. 
Claim limitation “a safe evaluation unit that is configured to test the non-safe evaluation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim language fails to provide sufficient disclosure as to how the terms “a safe evaluation unit” and “a non-safe evaluation unit”, the specification also fails to provide sufficient disclosure, and the terms “safe evaluation unit” and “non-safe evaluation unit” do not have established meanings in the art. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 8 recites the limitation “on which it is” in line 3. As it is written, it is unclear what “it” is referring to, or what is meant by “on which”. This makes the claim indefinite, as it is unclear how the claim is meant to be interpreted. 
Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. Specifically, claim 16 is a method claim that recites no steps. This makes the claim indefinite, as it is unclear what method steps are being claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galera et al. US 20150332463 A1 (“Galera”).
	Regarding Claim 1. Galera teaches a safety system for safeguarding a machine, said safety system having at least one of at least one safe sensor for producing safe data, with the safe sensor also producing non-safe data, and a non-safe sensor for producing non-safe data (FIG. 6 shows a block diagram of an imaging sensor device. In general, 2D image sensors perform analysis on the pixel data generated to identify object edges, object surface patterns or contours, or other such information (non-safe data) [paragraph 36]. Three-dimensional (3D) image sensors, known as time-of-flight (TOF) sensors, are also included in the system to generate distance information as well as two-dimensional shape for objects and surfaces within the sensor’s viewing field [paragraph 37]. Both types of sensors can be used to determine the locations of human beings within a potentially hazardous area for industrial safety monitoring applications [paragraph 38]. A safety component shown in FIG. 3 can be configured to implement one or more safety and/or redundancy features within the imaging sensor device to render the sensor device suitable for use in safety applications (e.g., industrial safety applications designed to monitor a hazardous area and reliably perform automated control actions to mitigate risk of injury by monitoring an area to detect for potentially unsafe human presence or action [paragraph 47]), wherein the safety system furthermore has a non-safe evaluation unit for processing the non-safe data and a safe evaluation unit that is configured to test the non-safe evaluation unit in that an evaluation result of the processing of the non-safe data is checked with reference to the safe data (FIG. 3 shows an image analysis component at 312, which can perform 2D analysis on portions of the pixel array that have not been selected for 3D analysis [paragraph 46]. The imaging sensor device may be one of multiple devices that monitor a hazardous zone from various angles and provide imaging data to a central safety controller for analysis, decision-making, and control [paragraph 49]. FIGS. 3 and 6 also show a hazard analysis and decision component at 314, which can analyze and control outputs resulting from the image analysis component [paragraph 46]), and wherein the safe data have a lower accuracy and/or are more rarely available in comparison with the evaluation result (The calculated minimum distances may not be as accurate as the distances between the projections of the target objects, and the inaccuracy will always trigger an earlier safety response by virtue of the closer calculated distance [paragraph 78]).
	Regarding Claim 3. Galera teaches the safety system in accordance with claim 1.
	Galera also teaches:
	wherein the non-safe evaluation unit is configured for the production of control signals to the machine (The hazard analysis and decision component at 314 of FIG. 3 can be configured to analyze and control one or more sensor outputs based on results generated by the pixel array component [paragraph 46]).
	Regarding Claim 4. Galera teaches the safety system in accordance with claim 3.
	Galera also teaches:
	wherein the non-safe evaluation unit is configured for the production of control signals to safeguard the machine (The hazard analysis and decision component can analyze and control one or more sensor outputs, including sending a control signal to a control or supervisory device, perform a control action, initiate a safety action (such as removing power from a hazardous machine, switching an industrial system to a safe operating mode, etc., and sending data over a safety network [paragraph 46]).
	Regarding Claim 5. Galera teaches the safety system in accordance with claim 1.
	Galera also teaches:
	that has a safety controller having the safe evaluation unit (The components of FIG. 3 may be integrated as part of a central safety controller, including both the image analysis component and the hazard analysis and decision component [paragraph 49]).
	Regarding Claim 6. Galera teaches the safety system in accordance with claim 1.
	Galera also teaches:
	that has a processing unit having the non-safe evaluation unit (The components of Galera can be a processor performing the operations [paragraph 31]. This includes the components of FIG. 3, such as the image analysis component and the hazard analysis and decision component [paragraph 49]).
	Regarding Claim 7. Galera teaches the safety system in accordance with claim 1.
	Galera also teaches:
	wherein the safe data have at least one binary object determination signal (At step 1516 of FIG. 15, a control output is generated based on the 2D and 3D analysis, and the control output can be sent to an industrial controller of the system to perform an action [paragraph 103]. The action may include switching an industrial machine to a safe state (which can include stopping the machine, or at least slowing it down). A controller issuing a signal to switch a machine from an operation state to a stop state is a binary object determination signal).
	Regarding Claim 8. Galera teaches the safety system in accordance with claim 1.
	Galera also teaches:
	wherein the safe data have information on whether a protected field has been infringed and on which it is (In at least one example scenario, the imaging sensor device can be used to monitor an area of an industrial facility, and it may be known that certain areas of the viewing field correspond to potentially hazardous zones, while other areas of the viewing field correspond to safe zones that pose little or no risk to operators [paragraph 65]. The imaging sensor device may be oriented to monitor traffic through an entrance gate to a room or zone of interest [paragraph 66]. One or more configuration display screens may allow a user to define the areas of 3D analysis by entering x-y coordinates that define the sections of the pixel array for which 3D analysis is to be performed [paragraph 67]).
	Regarding Claim 9. Galera teaches the safety system in accordance with claim 1.
	Galera also teaches:
	wherein the safe sensor is configured as a safety laser scanner (FIG. 6 shows a diagram illustrating the components of the imaging sensor device according to one or more embodiments. In one example, the illumination component at 304 controls emission of a light emitter such as a laser, and for scanning type devices, the illumination component can sweep a planar beam over an area in an oscillatory manner to facilitate collection of image data [paragraph 61], meaning that the laser can also be a scanner).
	Regarding Claim 10. Galera teaches the safety system in accordance with claim 1.
	Galera also teaches:
	wherein the non-safe evaluation unit is configured to determine the distance of an object from the machine (FIG. 6 shows a distance determination component configured to determine distances, and FIG. 9B shows a distance measurement between two detected objects using projection and encapsulation [paragraph 20], and FIG. 16 shows the methodology for estimating the distance between two objects based on data generated by multiple imaging sensor devices [paragraph 27]. The system can also classify objects as humans, vehicles, machines, etc. [paragraph 52], and so a component for measuring the distance between two objects will be able to measure the distance of an object from a machine).
	Regarding Claim 11. Galera teaches the safety system in accordance with claim 1.
	Galera also teaches:
	wherein the safe sensor is configured to monitor a grid of a plurality of protected fields, with the safe data on the identity of an infringed protected field comprising safe position information (FIGS. 9a and 9b shows the system projecting the three-dimensional objects onto an X-Y plane resulting in two-dimensional projections at 904a and 904b, showing a grid at 904a and 904b. In an example scenario wherein the sensor is used to monitor an area of an industrial facility, it may be known that certain areas of the field correspond to potentially hazardous zones, while other areas of the viewing field correspond to safe zones that pose little or no risk to operators [paragraph 65], meaning that a plurality of fields, including protected fields, are included).
	Regarding Claim 12. Galera teaches the safety system in accordance with claim 1.
	Galera also teaches:
	wherein the safe evaluation unit is configured to check the evaluation result of the non-safe evaluation unit at a point in time at which the identity of an infringed protected field changes (During normal operation, the imaging sensor may be configured to perform continuous analysis on the entire pixel array until an object having a certain object (a person, a vehicle, etc.) is detected [paragraph 40]).
	Regarding Claim 16. Galera teaches a method of safeguarding a machine in which safe data are produced from at least one safe sensor and non-safe data are produced from at least one of the safe sensor and a non-safe sensor (FIG. 6 shows a block diagram of an imaging sensor device. In general, 2D image sensors perform analysis on the pixel data generated to identify object edges, object surface patterns or contours, or other such information (non-safe data) [paragraph 36]. Three-dimensional (3D) image sensors, known as time-of-flight (TOF) sensors, are also included in the system to generate distance information as well as two-dimensional shape for objects and surfaces within the sensor’s viewing field [paragraph 37]. Both types of sensors can be used to determine the locations of human beings within a potentially hazardous area for industrial safety monitoring applications [paragraph 38]. A safety component shown in FIG. 3 can be configured to implement one or more safety and/or redundancy features within the imaging sensor device to render the sensor device suitable for use in safety applications (e.g., industrial safety applications designed to monitor a hazardous area and reliably perform automated control actions to mitigate risk of injury by monitoring an area to detect for potentially unsafe human presence or action [paragraph 47]), wherein the non-safe data are processed in a non-safe manner and the non-safe processing is tested in that an evaluation result of the processing of the non-safe data is checked with reference to the safe data (FIG. 3 shows an image analysis component at 312, which can perform 2D analysis on portions of the pixel array that have not been selected for 3D analysis [paragraph 46]. The imaging sensor device may be one of multiple devices that monitor a hazardous zone from various angles and provide imaging data to a central safety controller for analysis, decision-making, and control [paragraph 49]. FIGS. 3 and 6 also show a hazard analysis and decision component at 314, which can analyze and control outputs resulting from the image analysis component [paragraph 46]), and wherein the safe data have a lower accuracy and/or are more rarely available in comparison with the evaluation results (The calculated minimum distances may not be as accurate as the distances between the projections of the target objects, and the inaccuracy will always trigger an earlier safety response by virtue of the closer calculated distance [paragraph 78]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Galera et al. US 20150332463 A1 (“Galera”) as applied to claim 1 above, and further in view of Williamson et al. US 20140067124 A1 (“Williamson”).
	Regarding Claim 2. Galera teaches the safety system in accordance with claim 1.
	Galera does not teach:
	wherein the safe evaluation unit is configured for the production of a safeguarding signal to the machine if the evaluation result is not plausible.
	However, Williamson teaches:
	wherein the safe evaluation unit is configured for the production of a safeguarding signal to the machine if the evaluation result is not plausible (A robot with a sensor for monitoring a state or action of the robot, and a method of monitoring the robot sensor failure [Claim 1]. The sensor failure conditions can include sensor values that fall outside an expected range, rates of change of sensor values that are physically impossible or highly unlikely, or loss and/or corruption of sensor data [paragraph 4]. If any of these conditions are observed, the system initiates fail-safe procedures).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Galera with wherein the safe evaluation unit is configured for the production of a safeguarding signal to the machine if the evaluation result is not plausible as taught by Williamson so that the system will issue a safety signal when evaluation of the sensor data is not possible. 

Claims 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Galera et al. US 20150332463 A1 (“Galera”) as applied to claim 1 above, and further in view of Stubbs et al. US 20160062345 A1 (“Stubbs”).
	Regarding Claim 13. Galera teaches the safety system in accordance with claim 1.
	Galera also teaches:
	wherein the non-safe evaluation unit is configured to control a vehicle (Outputs generated by the sensor device can include control instructions to an associated control or safety system (e.g., an engine control unit of a mobile vehicle) to alter operation of a machine or system based on the object data, safety outputs to an associated safety system, or other such outputs [paragraph 60]).
	Galera does not teach:
	control of the vehicle includes navigating the vehicle.
	However, Stubbs teaches:
	control of the vehicle includes navigating the vehicle (A method in which a drive unit of a mobile robot in which a message may be transmitted instructing the robot to navigate away from the location of a detected human, move to a new location, or reduce the speed of the mobile drive unit [Claims 6-7]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Galera with control of the vehicle includes navigating the vehicle as taught by Stubbs so as to allow the system to steer vehicles away from identified humans to avoid collisions.
	Regarding Claim 14. Galera in combination with Stubbs teaches the safety system in accordance with claim 13.
	Galera also teaches:
	wherein the safe data have some position information at at least one reference position (The imaging sensor device can apply 3D and 2D analysis to the region of the pixel array, and by correlating the results, the object’s instantaneous position, velocity, acceleration, and trajectory within the 3D viewing space can be determined [paragraph 75]. Additionally, a home position that the machine can return to as a safety action can also be included [paragraph 103]).
	Regarding Claim 15. Galera in combination with Stubbs teaches the safety system in accordance with claim 14.
	Galera also teaches:
	wherein the safe data have some position information at at least one reference position (The imaging sensor device can apply 3D and 2D analysis to the region of the pixel array, and by correlating the results, the object’s instantaneous position, velocity, acceleration, and trajectory within the 3D viewing space can be determined [paragraph 75]. Additionally, a home position that the machine can return to as a safety action can also be included [paragraph 103]) in that the safe sensor monitors reference protected fields (In an example scenario wherein the sensor is used to monitor an area of an industrial facility, it may be known that certain areas of the field correspond to potentially hazardous zones, while other areas of the viewing field correspond to safe zones that pose little or no risk to operators [paragraph 65], meaning that a plurality of fields, including protected fields, are included).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664